DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 4, and the addition of claim 12 have been acknowledged by the examiner. 
Claims 2-3 have been cancelled. 
Claims 1 and 4-12 are pending in the application. 
Claims 1 and 4-12 are currently under examination. 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 09/14/2020, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeToro in view of DiBendetto.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeToro et al. (US 7,112,181 B1) in view of DiBenedetto (US 5,486,157).
Regarding claim 1, DeToro discloses an ankle joint mechanism (10) (see Fig. 1) to be fitted on an ankle of a user (see Fig. 1) to assist motion of a body of the user (see Abstract), comprising: 
a lower leg link (27) to be disposed along a lower leg (L) of the user (see Fig. 1; engagement element 27 is disposed along patient’s leg L); 
a foot holder (16) configured to hold a foot of the user (see Fig. 1 and Col. 2 lines 52-54); 
a plantar/dorsi flexion mechanism (42) configured to connect the lower link (27) and the foot holder (16) to each other so as to be pivotable about a plantar/dorsi flexion axis of an ankle joint of the user (see Figs. 1-3 and Col. 4 lines 14-24 and Col. 5 lines 15-22; second pivot fitting assembly 42 is connected to engagement element 27, which is then connected to foot pad 16, as seen in Fig. 2, and thus allows for incremental adjustability by being pivotable about a plantar/dorsi flexion axis, as seen in Fig. 3); 
an adduction/abduction mechanism (33) configured to connect the lower leg link (27) and the foot holder (16) so as to be pivotable about an adduction/abduction axis of the ankle joint (see Figs. 1-2, 4 and Col. 4 lines 25-42; trans-axial pivot fitting assembly 33 is connected to 
DeToro does not disclose an inversion/eversion mechanism configured to connect the lower leg link and the foot holder to each other so as to be pivotable about an inversion/eversion axis of the ankle joint and wherein the inversion/eversion mechanism includes a first guide rail mechanism configured to define an arc-shaped track having a center on the inversion/eversion axis, and the first guide rail mechanism includes a first arc-shaped rail connected to a side of the foot holder to be disposed in front of a lower portion of the lower leg, and a first slider connected to a side of the lower leg link and configured to be slidable along the first arc-shaped rail. 
However, DiBenedetto teaches an analogous ankle joint mechanism (10) (see Fig. 1A) comprising an inversion/eversion mechanism (26) configured to connect a lower leg link (20) and the foot holder (40) to each other so as to be pivotable about an inversion/eversion axis of the ankle joint (see Fig. 1A and Col. 4 lines 39-47; pivot point 26 connects upright 20 and foot plate 40 to each other so as to be pivotable about an inversion/eversion axis via screw 27) and wherein the inversion/eversion mechanism (26) includes a first guide rail mechanism (20, 21, 23) configured to define an arc-shaped track having a center on the inversion/eversion axis (see Fig. 1A; substantially L-shaped upright 20 includes calf section 21 and foot section 23, which make up the first guide rail mechanism as they are a series of bars, and is an arc-shaped track as they are in the L-shape, giving it an arc at the heel portion, as best seen in Fig. 1A), and the first guide rail mechanism (20, 21, 23) includes a first arc-shaped rail (20, 23) connected to a side of the foot holder (40) to be disposed in front of a lower portion of the lower leg (see Fig. 1A; the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement element (27) of DeToro to incorporate a pivot point (26) by the heel portion as taught by DiBenedetto in order to have provided an improved device that provides the ankle and foot with a dynamic multi-angular ankle and foot orthosis device which allows free inversion/eversion movement (see Col. 2 lines 20-23).
Regarding claim 4, DeToro in view of DiBenedetto discloses the invention as discussed above. DeToro in view of DiBenedetto further discloses wherein the first arc-shaped rail (25, 26, 27, 28 of DeToro) is connected to the foot holder (16 of DeToro) (see Figs. 1-2 of DeToro; leg 
DeToro in view of DiBenedetto does not disclose wherein the first arc-shaped rail is connected to the foot holder in a height adjustable manner. 
However, DiBenedetto teaches an analogous ankle joint mechanism (10) (see Fig. 1A) wherein the first arc-shaped rail (21, 23) is connected to the foot holder (40) in a height adjustable manner (see Fig. 1A, 3A, and 3B, and Col. 5 lines 44-67; foot plate 40 is slidably adjusted with respect to foot portion 23 via attachment openings 70, 72, 74, and 76) providing to vary the size of the device or ankle joint mechanism to fit the patient (see Col. 5 lines 64-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot holder (16) of DeToro in the device of DeToro in view of DiBenedetto to be slidable as taught by foot plate 40 of DiBenedetto to have provided an improved ankle joint mechanism that provides various sizes of the device to fit a patient (see Col. 5 lines 65-67). 
Regarding claim 5, DeToro in view of DiBenedetto discloses the invention as discussed above. DeToro in view of Dibenedetto further discloses wherein the plantar/dorsi flexion mechanism (42) includes an upper member (25) connected to a side of the lower leg link (27) (upper leg element 25 is connected to a side of engagement element 27 via intermediate bearing engagement element 26; see Fig. 2), and a lower member (26) connected to a side of the foot holder (16) and supported by the upper member (25) so as to be pivotable about the 
Regarding claim 6, DeToro in view of DiBenedetto discloses the invention as discussed above. DeToro in view of DiBenedetto further discloses wherein the lower leg link (27) is configured to be disposed in front of the lower leg (definition of front: the side or part of an object that presents itself to view or that is normally seen or used first, https://www.lexico.com/en/definition/front, thus engagement element 27 is configured to be disposed in front of patient’s leg L, as seen in Fig. 1), and 
wherein the upper member (25) has a U-shape in plan view to surround a lower front portion of the lower leg and is connected at a central part thereof to the lower leg link (27) (definition of central: of primary importance: essential, principal, https://www.merriam-webster.com/dictionary/central, see Fig. 2; upper leg element 25 has an articulated curved free end at 29 in a U-shape to surround a lower front portion of the patient’s leg L, as seen in Fig. 1, and is connected to engagement element 27 via intermediate bearing engagement element 26 via trans-lateral pivot fitting assembly 42, which is a central or essential part of engagement element 27), and the lower member (26) has a U-shape in plan view with two ends thereof being pivotably supported by corresponding ends of the upper member (definition of end: the part of an area that lies at the boundary, https://www.merriam-webster.com/dictionary/end, and definition of correspond: associated in a working or other relationship, https://www.dictionary.com/browse/corresponding, see Figs. 2-3; intermediate bearing engagement element 26 has a curved slotted free end portion 48 in a U-shape and bearing engagement element 26 has two ends (left and right areas where engagement surface 51 is positioned) being pivotably supported by corresponding ends of the upper leg element 25 via slots S and via trans-lateral pivot fitting assembly 42; see Figs. 2-3 and Col. 3 lines 56-67 et seq. Col. 4 lines 1-2 and Col. 4 lines 7-24 and Col. 5 lines 15-22). 
Regarding claim 7, DeToro in view of DiBenedetto discloses the invention as discussed above. DeToro in view of DiBenedetto further discloses wherein the adduction/abduction mechanism (33) includes a second guide rail mechanism (28) configured to define an arc-shaped track (S1) having a center on the adduction/abduction axis (definition of track: the course along which something moves or progresses, https://www.merriam-webster.com/dictionary/track, thus, foot engagement element 28 is configured to define slots S1 which are arc-shaped tracks having a center on the adduction/abduction axis, see modified Fig. 4 below with the dotted black line; see Figs. 1-2, 4, 6). 
Regarding claim 8, DeToro in view of DiBenedetto discloses the invention as discussed above. DeToro in view of DiBenedetto further discloses wherein the second guide rail mechanism (28) includes an arc-shaped rail (S1) connected to a side of the foot holder to be disposed in front of a lower portion of the lower leg, and a second slider connected to a side of the lower leg link and configured to be slidable along the second arc-shaped rail (definition of rail: track, https://www.merriam-webster.com/dictionary/rail, thus foot engagement element 28 includes slots S1, which inherently are arc-shaped rails/tracks, as in claim 7, is connected to a side of foot pad 16 via mounting pad 21, and definition of front: the forward part or surface, https://www.merriam-webster.com/dictionary/front, thus, engagement element 28 and slots S1 are arranged to be in front, or are on the forward part of a lower portion of the lower leg L, see modified Fig. 1 below, and a second slider (TF) connected to a side of the lower leg link (27) and configured to be slidable along the second arc-shaped rail (S1) (definition of slide: to shift from a position, https://www.yourdictionary.com/slide, thus set bolt fasteners TF, which are connected to engagement element 27, are able to be loosened and incrementally adjusted, or shift from a position, thus making it slidable along slots S1; see Figs. 4-5 and Col. 4 lines 25-42).
Regarding claim 12, DeToro in view of DiBenedetto discloses the invention as discussed above. DeToro in view of DiBenedetto further discloses wherein the inversion/eversion axis of the inversion/eversion mechanism passes below the plantar/dorsi flexion axis of the plantar/dorsi flexion mechanism, and the inversion/eversion axis and the plantar/dorsi flexion axis are offset vertically from each other (see modified Fig. 1 of DeToro; the plantar/dorsi flexion axis is shown by the vertical dotted line and the inversion/eversion axis is shown by the 


    PNG
    media_image1.png
    378
    355
    media_image1.png
    Greyscale

Modified Fig. 4 of DeToro. 

    PNG
    media_image2.png
    589
    511
    media_image2.png
    Greyscale

Modified Fig. 1 of DeToro. 

    PNG
    media_image3.png
    605
    525
    media_image3.png
    Greyscale

Modified Fig. 1 of DeToro. 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeToro in view of DiBenedetto further in view of Bodine (US 5,020,523).
Regarding claim 9, DeToro in view of DiBenedetto discloses the invention as discussed above.
DeToro in view of DiBenedetto does not disclose an adduction/abduction angle adjustment mechanism configured to connect the lower leg link and the foot holder to each other such that an angle between the lower leg link and the foot holder about the adduction/abduction axis can be adjusted in accordance with a neutral position of the foot about the adduction/abduction axis. 
However, Bodine teaches an analogous ankle and foot orthosis (10) (see Figs. 1-2) comprising an adduction/abduction angle adjustment mechanism (30) configured to connect a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg portion (11) of DeToro in view of DiBenedetto with a threaded projection (28) and stabilizing/connecting bracket (30) as taught by Bodine to have provided an improved device that provides a way to stabilize a foot to prevent the patient’s foot and leg from rolling or turning from side to side (see Col. 2 lines 48-53). 
Regarding claim 10, DeToro in view of DiBenedetto further in view of Bodine discloses the invention as discussed above. DeToro in view of DiBenedetto further in view of Bodine discloses wherein the adduction/abduction angle adjustment mechanism (30 of Bodine) 
Regarding claim 11, DeToro in view of DiBenedetto further in view of Bodine discloses the invention as discussed above. DeToro in view of DiBenedetto further in view of Bodine further discloses wherein the third guide rail mechanism (32 of Bodine) includes a third arc-shaped rail connected to a side of the lower leg link (27 of DeToro) to be disposed in front of a lower portion of the lower leg (L of DeToro) (definition of rail: track, https://www.merriam-webster.com/dictionary/rail, thus elongated slot 32 of Bodine inherently includes an arc-shaped rail as has a slightly bowed configuration (see Col. 4 lines 50-68 et seq. Col. 5 lines 1-13), which was previously modified with DeToro in view of DeToro, so elongated slot 32 is connected to a side of engagement bracket 27 via leg portion 11 of DeToro to be disposed in front or on the forward surface (forward surface = the surface not touching the patient’s leg L) of the patient’s leg L), and a third slider (34, 28 of Bodine) connected to a side of the foot holder (16 of DeToro) and configured to be slidable along the third arc-shaped rail (wing nut 34 


    PNG
    media_image4.png
    229
    286
    media_image4.png
    Greyscale

Modified Fig. 4 of Bodine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.H./Examiner, Art Unit 3786         

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786